Citation Nr: 1539652	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-25 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right shin disorder.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for abnormal weight fluctuations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active duty service from December 2003 to December 2007.

This matter come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a May 2014 Board hearing via videoconference before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record. 

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an effective date earlier than January 21, 2010, for the award of a 10 percent rating for scar on the right forearm (dominant) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (The Board notes that an August 2010 rating decision increased the evaluation for the right forearm scar to 10 percent, effective January 21, 2010.)  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Regarding his claim for entitlement to service connection for right shin disorder, the Veteran testified at the May 2014 Board hearing that he experienced shin pain in service but was treated with medication.  The Veteran testified that he received treatment with a private doctor who told him it appears the Veteran had trauma to his leg "then it basically gives out."  He stated he was told his leg was "dead."   

It is clear from the record that the Veteran has reported right shin pain while in service in August 2006.  The Veteran was afforded a VA examination in August 2011 where a diagnosis of atrophy of the gastrocnemius of the right leg was made, but an etiological opinion was not provided as the VA examiner stated one could not be provided until the claims file was reviewed.  

In May 2012, the Veteran underwent another VA examination where the VA examiner determined it was less likely as not that the Veteran's current atrophy of the gastrocnemius muscle and right foot drop were caused by and the result of active military service.  The VA examiner stated there was no evidence of compartment syndrome of either leg in the service medical records and no evidence of treatment for shin splints or other precursor conditions while in active military service.  The VA examiner stated that the Veteran was treated for patellar tendonitis which was neither recurrent nor chronic.  The VA examiner opined it was as likely as not that the current right leg condition noted above was the result of the sport activity that the Veteran was engaged in at the time of the condition's onset in 2008, following discharge from service.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2015). 

The Board finds that given in-service complaint and treatment for right shin splints and the lay statements from the Veteran, the record raises the possibility that the Veteran's current right shin disorder may have been caused or aggravated by his military service.  However, the VA examinations of record are inadequate as they failed to address and consider the in-service treatment record which notes the Veteran's complaint of shin pain in August 2006.  

As such, further development is necessary before a final determination is made. The Veteran should be afforded a VA examination to determine any right shin diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c) (4) (2015); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Regarding the issue of entitlement to service connection for sleep apnea and entitlement to service connection for abnormal weight fluctuations, the Board finds these issues also warrants a remand. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims held that when an appellant files a timely Notice of Disagreement (NOD) and there is no issuance of a Statement of the Case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  According to a May 2015 rating decision, the RO denied the Veteran's claims for entitlement to service connection for sleep apnea and abnormal weight fluctuations.  The Veteran submitted a timely NOD in May 2015 stating an appeal was warranted. 

A review of the record shows that the Veteran has not been furnished a SOC in response to his NOD.  Because the notice of disagreement placed those issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA examination, by an appropriate specialist, at a VA medical facility to determine the presence and, if present, the etiology of a right shin disorder.

The entire claims file must be made available to the examiner designated to examine the Veteran and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to the Veteran's claim for a right shin disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether a right shin disorder, if diagnosed, is at least as likely as not (i.e., there is a 50 percent or greater probability) of service onset or otherwise medically related to service. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay and medical evidence, to include the Veteran's assertions and his documented complaints referencing in-service shin pain in August 2006, and VA and private treatment records.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the development requested in paragraphs 1 and 2, above, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claim of entitlement to service connection for a right shin disorder should be readjudicated, considering all applicable laws and regulations.  If the claim is not granted, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  

5.  The AOJ should issue a Statement of the Case as to the issues of entitlement to service connection for sleep apnea and entitlement to service connection for abnormal weight fluctuation.  See Manlincon, supra.  If the decision remains adverse to the Veteran, he should be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal.

Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

